Citation Nr: 1042598	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  03-30 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
post-traumatic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1973 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Boston, 
Massachusetts, which denied entitlement to a disability rating in 
excess of 30 percent for post-traumatic headaches.  

This matter was previously before the Board in April 2006, March 
2009, and November 2009, wherein it was remanded for further 
evidentiary development.  The case is now returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran's post-traumatic headaches are currently rated as 30 
percent disabling under Diagnostic Code 8045-8100.  Diagnostic 
Code 8100 provides for a 50 percent disability rating for 
migraine headaches when the evidence of record demonstrates that 
such headaches are manifested by "very frequent completely 
prostrating and 
prolonged attacks" that are productive of "severe economic 
inadaptability."  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The 
Board's November 2009 Remand requested, in pertinent part, that 
the "examiner...review pertinent aspects of the Veteran's medical 
history and employment history and comment on the effects of the 
service-connected headaches upon his ordinary activity, and the 
effect, if any, on his current level of occupational impairment.  
An opinion should be provided concerning the impact of this 
disability on the Veteran's ability to work, to include whether 
the disability is productive of severe economic inadaptability." 
(emphasis added)  The requested examination report was received 
in November 2009.  It noted that the Veteran was unemployed and 
that he was unable to engage in physical activity as a result of 
musculoskeletal difficulties; however, the report did not provide 
the requested opinion as to the impact of the Veteran's post-
traumatic headaches on his ability to work and whether the 
disability is productive of severe economic inadaptability.

It has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders of 
the Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to assure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Thus, a remand is required 
to ensure that the orders of the Board's November 2009 Remand are 
carried out.

The Board further notes that the schedular criteria by which 
traumatic brain injuries are rated were changed during the 
pendency of the Veteran's appeal.  See 73 Fed. Reg. 54,693 (Sept. 
23, 2008).  These changes were made effective from October 23, 
2008, and for claims filed on and after that date.  Although the 
instant claim was filed prior to that date, claimants such as the 
appellant, whose residuals of head trauma were rated by VA under 
a prior provision of 38 C.F.R. § 4.124a, Diagnostic Code 8045, 
will be permitted to have their claim reviewed under the new 
criteria, irrespective of whether his disability has worsened 
since the last review or whether VA receives any additional 
evidence.  Accordingly, the Veteran should be notified that he is 
allowed to request to have his claim for an increased rating for 
post-traumatic headaches considered under the new criteria for 
residuals of traumatic brain injury.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall return the Veteran's 
claims file to the November 2009 VA examiner 
for review.  The examiner should indicate in 
the report that such a review has taken 
place.  The examiner is asked to review 
pertinent aspects of the Veteran's medical 
and employment history, and then amend his 
opinion to comment on the effects of the 
service-connected headaches upon the 
Veteran's ordinary activity and the effect, 
if any, on his current level of occupational 
impairment.  An opinion must be provided 
concerning the impact of this disability on 
the Veteran's ability to work, to include 
whether the disability is productive of 
severe economic inadaptability.

2.  The RO/AMC shall inform the Veteran that 
he may request to have his claim for an 
increased disability rating for post-
traumatic headaches reviewed under the new 
criteria for evaluation of residuals of 
traumatic brain injury.  If he desires such a 
review, the Veteran should be scheduled for a 
VA traumatic brain injury examination.  
Complete testing should be accomplished, as 
necessary, and the examiner should describe 
all current manifestations of the Veteran's 
traumatic brain injury, clearly indicating 
which are supported by objective evidence, 
and which are purely a subjective complaints.  
In doing so, the examiner should acknowledge 
the Veteran's competent reports as to the 
severity of his symptomatology.  Any opinions 
expressed must be accompanied by a complete 
rationale.

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.  If the appeal is returned to 
Board without compliance of the remand 
directives by the RO/AMC, or the RO otherwise 
having jurisdiction of the claims file, 
another remand will likely result.  Stegall, 
11 Vet. App. at 271.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  All claims 
that are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

 
